   UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                             +
                                  +                Case No. 21-30652
Raymond Alexander Price           +
Debtor                            +

                          NOTICE OF APPEARANCE

     Comes now Larry Darby and gives notice to this Honorable Court
that he represents Susanne B. Russell, the current landlord in this
cause, and requests notice.

          Respectfully submitted,

                                             /s/   Larry Darby______
                                             Larry E. Darby
                                             Attorney for Creditor

Darby Law Firm, LLC
P.O. Box 3905
Montgomery, Alabama 36109
Tel 334.356.3593 Fax 334.356.6392
Bankruptcy@AlabamaEvictions.com



                          CERTIFICATE OF SERVICE

     I certify that the foregoing will be filed electronically
(CM/ECF) and will be served upon the following:


Charles E. Grainger                    Sabrina McKinney, Trustee
4220 Carmichael Ct N                   P.O. Box 173
Montgomery, AL 36106                   Montgomery, AL 36101




                                             /s/   Larry Darby______
                                             Larry E. Darby
